 

PIONEER POWER SOLUTIONS, INC. 10-Q [ppsi-10q_093018.htm]

 

EXHIBIT 10.3

 

CONFIDENTIAL

November 7, 2018

Mr. Thomas Klink

Chief Financial Officer

Pioneer Power Solutions, Inc.

Pioneer Electrogroup Canada Inc.

400 Kelby Street, 9th Floor
Fort Lee, NJ 07024

 

RE: WAIVER FOR BREACH OF COVENANTS

 

Dear Mr. Klink,

 

We refer to our Amended and Restated Credit Agreement dated as of April 29,
2016, as amended from time to time (collectively, the “PPSI Credit Agreement”),
between Pioneer Power Solutions, Inc. (the “US Borrower” or “PPSI”), the
Guarantors party thereto and Bank of Montreal (the “Bank”), acting through its
Chicago branch and to that certain Amended and Restated Credit Agreement dated
as of April 29, 2016, as amended from time to time (collectively, the “PECI
Credit Agreement”) , among Pioneer Electrogroup Canada Inc., a Quebec
corporation, as borrower (the “Canadian Borrower” or “PECI”), and the Bank.
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the PPSI Credit Agreement. We more specifically
refer to the sections pertaining to the financial covenants and events of
default.

 

Following receipt of the information for the fiscal quarter ending September 30,
2018, we understand that the US Borrower and the Canadian Borrower are in
default to comply with the Current Ratios set forth in the PPSI Credit Agreement
and the PECI Credit Agreement (collectively, the “Current Ratio Defaults”). As
requested, the Bank hereby agrees to waive the Current Ratio Defaults but only
for the fiscal quarter ending September 30, 2018. This waiver is limited to the
matters and time period expressly stated herein. The Bank reserves all of its
rights and remedies under the PPSI Credit Agreement and the PECI Credit
Agreement should PPSI or PECI be or become otherwise in default under the PPSI
Credit Agreement or the PECI Credit Agreement, in the event of other breaches
under the PPSI Credit Agreement or the PECI Credit Agreement or should the
Bank’s position, in the Bank’s sole determination, further deteriorate.

 

Regards,
Bank of Montreal

 

 

 

Per: Deborah Conroy

Senior Accounts Manager

Tel: 514-877-7764

deborah.conroy@bmo.com



 